Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “cause execution of service OS 112, and service OS 112 may attempt to provision an image of host OS 107 (e.g., via network interface 108) onto information handling system 102” is from the specification in the page 16. “cause execution of service OS 112, and service OS 112 may attempt to provision an image of host OS 107 (e.g., via network interface 108) onto information handling system 102” needs to be deleted from the claim. For the purpose of the examination, examiner would consider the limitation “cause execution of service OS 112, and service OS 112 may attempt to provision an image of host OS 107 (e.g., via network interface 108) onto information handling system 102” as a typo. Furthermore, the amendment discloses “wherein auto-provisioning of the host operating system comprises executing a service operating system to invoke a deployment agent to provision, via a network interface of the information handling system, an image of the host operating system,” which discloses the limitation “cause execution of service OS 112, and service OS 112 may attempt to provision an image of host OS 107 (e.g., via network interface 108) onto information handling system 102.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (United States Patent Application Publication US 2011/0161646), hereinafter Yu, in view of Maity et al. (United States Patent Application Publication US 2014/0337004), hereinafter Maity.

Regarding claim 1, Yu teaches a processor; ([0005]-[0008]) a basic input/output system (BIOS) communicatively coupled to the processor ([0090] “FIG. 1, a so-called BIOS is applicable to a conventional BIOS, a unified extensible firmware interface/extensible firmware interface basic input output system (UEFI/EFI BIOS), or the like.”) and configured to: maintain a first variable indicative of whether auto-provisioning is enabled for the information handling system; ([0093] “Then, the embedded controller firmware or the BIOS determines whether the user presses the quick boot key to tum a BIOS boot into a quick boot procedure (Step S103).” [0095] “If the embedded controller firmware or the BIOS determines that the previous boot status flag is set to Fail or that the watchdog flag is set to the Triggered state, the embedded controller firmware or the BIOS changes the boot flag from Quick Boot to General Boot (Step S113), and then Step S111 is performed.” The boot flag for quick boot and general boot is interpreted as a first variable indicative of whether auto-provisioning. Furthermore, the boot flag indicates the booting mode of the computer, which is interpreted as a first variable indicative of whether auto-provisioning is enabled for the information handling system. BIOS also uses the boot flag throughout the process of booting as shown in Fig. 1, which is interpreted as BIOS configured to maintain a first variable.)
maintain a second variable indicative of whether auto-provisioning has been completed for the information handling system; ([0094] “The previous boot status flag is set to Fail in the case that, for example, a start of an operating system fails or a general boot or quick boot procedure of the BIOS fails.” The previous boot status flag indicating Fail during the previous boot is interpreted as a second variable indicative of whether auto-provisioning has been completed for the information handling system.) and 
upon boot of the information handling system, perform auto-provisioning of a host operating system image to the information handling system if the first variable indicates that auto-provisioning is enabled for the information handling system and the second variable indicates that auto-provisioning of the information handling system is incomplete. ([0095] “If the embedded controller firmware or the BIOS determines that the previous boot status flag is set to Fail or that the watchdog flag is set to the Triggered state, the embedded controller firmware or the BIOS changes the boot flag from Quick Boot to General Boot (Step S113), and then Step S111 is performed.” [0099] “Then, if the BIOS determines that the boot flag is set to General Boot, the BIOS performs an initialization of all drivers (Step S125). After the BIOS performs the initialization of all drivers, if the watchdog flag is set to the Triggered state, the BIOS changes the watchdog flag to the Untriggered state.” During booting process, based on the previous boot flag of Fail and the boot status of the general boot, as shown in Fig. 1 S127, the start of the operating system is performed.)
However, Yu does not teach wherein auto-provisioning of the host operating system comprises executing a service operating system to invoke a deployment agent to provision, via a network interface of the information handling system, an image of the host operating system.
Maity teaches wherein auto-provisioning of the host operating system comprises executing a service operating system to invoke a deployment agent to provision, via a network interface of the information handling system, an image of the host operating system. ([0048] “Once the BIOS detects one or more storage device, the BIOS then checks if any of the storage device is bootable, thus designating the device as a "bootable device". If the bootable device is available, the BIOS locates a boot loader module held on the bootable device, and loads and executes the boot loader module,
giving it control of the operating system (OS). This process is known as booting, or booting up, which is short for bootstrapping.” [0065] “When the download manager module 176 downloads an updated application data via the network 150, the download manager module 176 stores the updated application data in the area where the existing application is stored, and updates the control information corresponding to the application data in the control information data store 188. For example, when an updated OS is available at the application server 160, the download manager module 176 downloads the updated OS from the application server 160 to replace the OS 182, and updates the control information (i.e. the update flag or the timestamp) corresponding to the OS 182 in the control information store 188.” [0066] “If any of the control information data show that the application data has been updated, the digital signage control module 184 can issue a col1lllland to reboot the computing device 110. Therefore, the updated version of the OS or application is loaded the next booting.” [0073] “At operation 480, when the application server 160 includes updated OS and/or application data, the download manager module 176 enters operation 485. At operation 485, the download manager module 176 downloads the updated OS and/or application data from the application server 160 via the network 150. The download manager module 176 then stores the updated OS and/or application data in the content/application partition 144, and updates the control information in corresponding to the updated OS and/or application data the control information store.” When the device is booted, the OS takes control of the device. Furthermore, as well known in the art before the effective filing date of the claimed invention, kernel is a part of the OS. Kernel of the management device loads and executes download manager module, which checks updated OS at the server. A service operating system to invoke a deployment agent is interpreted as a download manager module loaded and executed by kernel. Then, the download manager module downloads the updated OS, which is then provided to the computing device, from the application server via the network, which is interpreted as a deployment to provision, via a network interface of the information handling system, an image of the host operating system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu by incorporating the teaching of Maity of executing a service operating system to invoke a deployment agent to provision, via a network interface of the information handling system, an image of the host operating system. They are all directed toward managing firmware. As recognized by Maity, a typical way to update the content displayed by each digital signage display is to connect, from each computing device of the digital signage display, to the content delivery servers on the network to update the content, which is inefficient and time consuming. ([0004]) By downloading the updated OS from the server using the management device, which automatically detects the updated OS, provision of the updates on the systems can be more efficiently performed compared to the typical way to connect and update each system. Therefore, it would be advantageous to incorporate the teaching of Maity of executing a service operating system to invoke a deployment agent to provision, via a network interface of the information handling system, an image of the host operating system in order to efficiently provide updated OS.

Regarding claim 2, Yu in view of Maity teaches all the limitations of the information handling system of claim 1, as discussed above.
Yu, as modified above, further teaches wherein the BIOS is further configured to set the second variable to a value indicating that auto-provisioning has been completed for the information handling system responsive to completion of auto-provisioning of the information handling system. ([0100] “At the end of the execution of the operating system, the operating system changes the previous boot status flag to Success if the previous boot status flag is set to Fail.” After executing the operating system, which is interpreted as responsive to completion of auto-provisioning of the information handling system, the previous boot status flag of the second variable is set to Success indicating to successfully execute the operating system, which is interpreted as a value indicating that auto-provisioning has been completed for the information handling system)

Regarding claim 3, Yu in view of Maity teaches all the limitations of the information handling system of claim 1, as discussed above.
Yu, as modified above, further teaches wherein the BIOS is further configured to set the second variable to a value indicating that auto-provisioning is incomplete responsive to a boot failure occurring during a prior attempt to boot to the host operating system. ([0094] “The previous boot status flag is set to Fail in the case that, for example, a start of an operating system fails or a general boot or quick boot procedure of the BIOS fails.”)

Regarding claims 7-9, the claims 7-9 are the method claims of the apparatus claims 1-3. The claims 7-9 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity teaches all the limitations of the claims 7-9.

Regarding claims 13-15, the claims 13-15 are article of manufacture claims of the apparatus claims 1-3. The claims 13-15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity teaches all the limitations of the claims 13-15.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Maity and further in view of Anderson (United States Patent US 5974546), hereinafter Anderson.

Regarding claim 4, Yu in view of Maity teaches all the limitations of the information handling system of claim 3, as discussed above.
However, Yu in view of Maity does not teach wherein the BIOS is further configured to, on a subsequent boot, restore the host operating system image to the information handling system as a result of the setting of the second variable to the value indicating that auto-provisioning is incomplete.
Anderson teaches wherein the BIOS is further configured to, on a subsequent boot, restore the host operating system image to the information handling system as a result of the setting of the second variable to the value indicating that auto-provisioning is incomplete. (Fig. 4B 120 “EXECUTE POST ROUTINE IN A MANNER MAXIMIZING PROBABILITY OF SUCCESS BY USING DEFAULT PARAMETERS, OR LEAVING NON-CRITICAL FUNCTIONS DISABLED.” Col. 2 Lines 35-40 “If the BIOS determines that the previous POST was not successful, the BIOS typically will advise the user that the previous attempt failed, and will attempt to reboot the system using pre-defined default parameters to configure the system and leave some performance features disabled. ” Rebooting the system using default parameters based on the previous failed attempt to boot is interpreted as BIOS is configured to restore the host operating system image to the information handling system. Furthermore, as shown in Fig. 4B, step 116 discloses “PREV_BOOT_FAIL” to indicate the previous failed attempt of booting, which results in using default parameters.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Maity by incorporating the teaching of Anderson of, on a subsequent boot, restoring the host operating system image to the information handling system as a result of the setting of the second variable to the value indicating that auto-provisioning is incomplete. They are all directed toward booting the computer system. As recognized by Anderson, when a POST routing fails, the computer system’s configuration needs to be modified to increase the probability of successfully booting up the system unless the user wants to turn the computer over for repairs and not retry the system boot. (Col. 2 Lines 23-30) Based on the determination of the unsuccessful previous POST by BIOS, the pre-defined default parameters to configure the system and leave some performance features disabled increases the probability that the computer system will successfully boot up. (Col. 2 Lines 35-40) Furthermore, Anderson discloses such rebooting the system with default parameter based on the failed previous attempt to boot is well known in the art. (Col 2 Lines 31-40) Therefore, it would be advantageous to incorporate the teaching of Anderson of, on a subsequent boot, restoring the host operating system image to the information handling system as a result of the setting of the second variable to the value indicating that auto-provisioning is incomplete in order to increase probability to boot up the system.

Regarding claim 10, the claim 10 is the method claims of the apparatus claim 4. The claim 10 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity and further in view of Anderson teaches all the limitations of the claim 10.

Regarding claim 16, the claim 16 are article of manufacture claim of the apparatus claim 4. The claim 16 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity and further in view of Anderson teaches all the limitations of the claim 16.

Claims 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Maity and further in view of Anbazhagan et al. (United States Patent Application Publication US 2011/0208955), hereinafter Anbazhagan.

Regarding claim 5, Yu in view of Maity teaches all the limitations of the information handling system of claim 1, as discussed above.
However, Yu in view of Maity does not teach wherein the BIOS is further configured to set the second variable to a value indicating that auto-provisioning is incomplete responsive to a user input indicating a desire to change the second variable.
Anbazhagan teaches wherein the BIOS is further configured to set the second variable to a value indicating that auto-provisioning is incomplete responsive to a user input indicating a desire to change the second variable. ([0024] “because the user may be prompted to select one or more items from a menu, be informed that an error has occurred, or otherwise receive information from the OS, these instructions may permit the OS access to a display device of computing device 100. For example, the BIOS may allow the OS access to the display device through the use of interrupt requests, such as an INT 10 interrupt. In particular, by sending such an interrupt to the BIOS, the OS may control the display device prior to loading drivers for the display device.” [0025] “As an example of the content displayed, the recovery display 128 may include a selection of options to be presented to the user for rebooting of the OS (e.g., restore in safe mode, boot normally, etc.) or options for repairing or otherwise restoring the operating system. Other suitable content for inclusion in recovery display 128 will be apparent to those of skill in the art.” [0035] “OS 250 may first write parameters to one or more registers accessible to BIOS 220 to specify the information to be included in recovery display 255. OS 250 may then call one or more display interrupt functions (e.g., INT 10 functions) to trigger output of recovery display 255 by display device 215 using the parameters contained in the registers.” User’s selection to generate interrupts to the BIOS, such as rebooting of the OS, repairing or restoring the operating system is written to registers.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Maity by incorporating the teaching of Anbazhagan of setting the second variable to a value indicating that auto-provisioning is incomplete responsive to a user input indicating a desire to change the second variable. They are all directed toward booting the system. During the booting, when an error or failed attempt to boot is indicated, the option for the booting such as booting in the safe or normal mode, and repairing or restoring the operating system may improve the user experience. Therefore, it would be advantageous to incorporate the teaching of Anbzhagan of setting the second variable to a value indicating that auto-provisioning is incomplete responsive to a user input indicating a desire to change the second variable to improve user experience.

Regarding claim 6, Yu in view of Maity and further in view of Anbazhagan teaches all the limitations of the information handling system of claim 5, as discussed above.
Anbazhagan further teaches wherein the BIOS is further configured to, on a subsequent boot, restore the host operating system image to the information handling system as a result of the setting of the second variable to the value indicating that auto-provisioning is incomplete. ([0025] “As an example of the content displayed, the recovery display 128 may include a selection of options to be presented to the user for rebooting of the OS (e.g., restore in safe mode, boot normally, etc.) or options for repairing or otherwise restoring the operating system. Other suitable content for inclusion in recovery display 128 will be apparent to those of skill in the art.” Based on the interrupt from the user’s selection stored in the registers, the operating system is restored.)

	Regarding claims 11 and 12, the claims 11 and 12 are the method claims of the apparatus claims 5 and 6. The claims 11 and 12 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity and further in view of Anbazhagan teaches all the limitations of the claims 11 and 12.

Regarding claims 17 and 18, the claims 17 and 18 are article of manufacture claim of the apparatus claims 5 and 6. The claims 17 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Yu in view of Maity and further in view of Anbazhagan teaches all the limitations of the claims 17 and 18.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/21/2022, with respect to “Rejections under 35 U.S.C. 101” have been fully considered and are persuasive.  The rejection of claims 13-18 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/21/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-8, 11-14, 17, and 18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maity. Maity teaches the management device with download manager module executed by operating system or kernel to download the updated OS, which is loaded to the computing device after reboot, from the application server via a network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187